Citation Nr: 1636920	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  16-06 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for post traumatic stress disorder (PTSD) with alcohol abuse.   

2.  Entitlement to an increased rating for bilateral hearing loss rated as 10 percent disabling prior to January 14, 2013 and zero percent disabling from January 14, 2013.   

3.  Entitlement to special monthly compensation based on the need for aid and attendance/housebound benefits.  

4.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).   

5.  Entitlement to permanent incapacity for self-support for child B.A.N.  

6.  Entitlement to service connection for emphysema. 

7.  Entitlement to service connection for a dental disability.  

8.  Entitlement to service connection for depression. 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 and December 1968 with service in Vietnam.  The Veteran died in June 2016.       

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2013 and November 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.     


FINDING OF FACT

In June 2016, prior to promulgation of a decision, the Board was notified that the Veteran had died on June [redacted], 2016.   



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran in this case died during the pendency of the appeal.  As a matter of law, an appellant's claim does not survive his death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title..."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO where the claim originated (listed on the first page of this decision). 


ORDER

The appeal is dismissed.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


